TO BE PUBLISHED

               ,Suprrtur (liourf of T ritfurkv
                              2016-SC-000261-KB


KENTUCKY BAR ASSOCIATION                                                 MOVANT



V.                            IN SUPREME COURT



CLINTON CHADWELL CARTER                                            RESPONDENT
KBA MEMBER NO. 90756


                             OPINION AND ORDER


      Respondent, Clinton Chadwell Carter, was admitted to the practice of law

in the Commonwealth of Kentucky on June 16, 2005. His bar roster address is

200 S. Lawrence St., Montgomery, AL 36104, and his Kentucky Bar

Association (KBA) member number is 90756.

      As explained in an order of Public Censure entered April 15, 2016, the

Board of Professional Responsibility of the Supreme Court of Tennessee found:

      [the Respondent] engaged in the unauthorized practice of law by
      representing a client in Tennessee after his license had been
      administratively suspended. [Respondent] failed to file a certificate
      of good faith in a medical malpractice action he filed which was
      fatal to the case. [Respondent] failed to inform his client of the
      dismissal of the lawsuit for a period of over six months.

      The Court found Respondent guilty of the following violations of the

Tennessee Rules of Professional Conduct: 1.1 (requirement to provide

competent representation); 1.4 (requirement to promptly provide the client with
necessary information and promptly respond to the client's reasonable requests

for information); 3.1 (requiring reasonable due diligence prior to filing and/or

defending a claim); 5.5 (illegally engaging in the practice of law); 8.4(a)

(requirement that an attorney not violate nor attempt to violate the rules of

professional conduct); and 8.4(d) (engaging in conduct that is prejudicial to the

administration of justice).

       In its order of Public Censure, the Supreme Court of Tennessee imposed

a public reprimand. Pursuant to SCR 3.435(4), Respondent is subject to

identical reciprocal discipline in the Commonwealth of Kentucky unless he

proves by substantial evidence: (a) a lack of jurisdiction or fraud in the

Tennessee disciplinary action, or (b) that his misconduct warrants

substantially different discipline in this Commonwealth.

      On May 20, 2016, the KBA filed a petition for reciprocal discipline

pursuant to SCR 3.435. On May 24, 2016, this Court ordered the following:

      Within twenty (20) days of the date of the entry of this order,
      Respondent is ordered to show cause why he should not be
      publicly reprimanded, as consistent with an order of identical
      discipline from the Supreme Court of Tennessee.

      Respondent failed to comply with the May 24, 2016, order.

      ACCORDINGLY, IT IS ORDERED that Respondent, Clinton Chadwell

Carter, KBA Member Number 90756, is publicly reprimanded, as consistent

with an order of identical discipline from the Supreme Court of Tennessee,

effective from the entry of this opinion and order.




                                          2
All sitting. All concur.

ENTERED: August 25, 2016.



                            CHIEF JUSTICE




                             3